Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO REQUEST FOR CONTINUED EXAMINATION (RCE)
Amended claims 1-4, 6-11, 13-15, 17, and 19-23 are pending and remain for further examination.

The new grounds of rejection
Applicant’s amendments and arguments with respect to claims 1-4, 6-11, 13-15, 17, and 19-23, and request for continued examination (RCE) filed on June 17, 2022 have been fully considered but they are not deemed to be moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.

Claims 1-3, 6-9, 13-14, 17, and 19-23 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Ben-Rubi et al (U.S. Patent Application Publication No. 2017/0270562 A1) in view of Shohda (U.S. Patent Application Publication No. 2009/0150530 A1).

As to claim 1, Ben-Rubi et al teach a method comprising: receiving, from one or more media devices via a network, a set of content items comprising a first content item, the first content item comprising an image file or video file (see abstract, figure 1, pars. 0018-0019 & 0022, data storage device stores a content item at first storage area receiving from external device/network interface, the content item including an image file or  video file); and storing the first content item and added metadata in a first storage location associated with the one or more persons, items, or locations indicated by the added metadata (figure 2, pars. 0025-0026, 0030, 0040-0041, storing the content item with associated metadata, which including persons, or items, or locations).
However, Ben-Rubi et al do not teach that transmitting the first content item to a host device for performance of enhancement tasks related to the first content item; receiving, from the host device a first enhanced content item comprising the first content item and added metadata, the added metadata indicating one or more persons, items, or locations identified by the host device as being related to the first content item.
Shohda teaches a method comprising: transmitting the first content item to a host device for performance of enhancement tasks related to the first content item; receiving, from the host device a first enhanced content item comprising the first content item and added metadata; and storing the first content item and the added metadata, the added metadata indicating one or more persons, items, or locations identified by the host device as being related to the first content item (figure 1, pars. 0024 & 0032, figure 5, pars. 0052-0056, host device receiving content from content server and adding metadata and storing both data in the portable device, the metadata including persons, or items, or locations).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Shohda as stated above with the method of Ben-Rubi et al for adding metadata to the content because it would have improved processing time for content transfer from server device to terminal device and also improved storage space at host device and user terminal.

As to claims 2-3, Ben-Rubi et al teach that transmitting the first content item to the host device is performed directly without an intermediate device and/or over a local network (see figures 1-2).

As to claim 6, Ben-Rubi et al teach that transmitting an indication of
one or more enhancement tasks to be performed relative to the first content item (see abstract, figure 1, pars. 0018 & 0022, data storage device stores user content items at first storage area receiving from external device/network interface, which indicate that the enhancement tasks to be performed on the stored content items).

As to claim 7, Ben-Rubi et al teach that the set of content items further comprises a second content item, the method further comprising: storing the second content item in a second storage location indicated by the metadata added to the second content item, wherein the first storage location is different from the second storage location (figure 2, pars. 0027-0028, storing second user content with associated metadata at second storage location).
However, Ben-Rubi et al do not teach that transmitting the second content item to the host device for performance of enhancement tasks related to the second content item; receiving, from the host device, a second enhanced content item comprising the second content item and added metadata;
Shohda teaches a method comprising: transmitting the second content item to the host device for performance of enhancement tasks related to the second content item; receiving, from the host device, a second enhanced content item comprising the second content item and added metadata; and storing the second content item in a second storage location indicated by the metadata added to the second content item, wherein the first storage location is different from the second storage location (figure 5, pars. 0057-0060, host device receiving second content from content server and adding metadata and storing both data in the portable device at second storage location).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Shohda as stated above with the method of Ben-Rubi et al for adding metadata to the content because it would have improved processing time for content transfer from server device to terminal device and also improved storage space at host device and user terminal.

As to claim 8, Ben-Rubi et al teach that labeling the first content item to indicate that the first content item has not yet been enhanced (see abstract, figure 1, pars. 0018 & 0022, data storage device stores user content items at first storage area receiving from external device/network interface, which indicate that the content item has not yet been enhanced).

As to claims 9, 13-14, 17, and 19, they are also rejected for the same reasons set forth to rejecting claims 1-3 and 6-8 above, since claims 9, 13-14, 17, and 19 are merely an apparatus for the method of operations defined in the claims 1-3 and 6-8, also claims 9, 13-14, 17, and 19 do not teach or define any new limitations than above rejected claims 1-3 and 6-8.

As to claim 20, it is also rejected for the same reasons set forth to rejecting claim 1 above, since claim 20 is merely an apparatus for the method of operations defined in the claim 1, also claim 20 does not teach or define any new limitations than above rejected claim 1.

As to claim 21, Ben-Rubi et al teach that transmitting a file directory to the host device, wherein the first storage location identified by the host device is a file location of the file directory see figure 2).

As to claims 22-23, Ben-Rubi et al teach that the enhancement tasks comprise facial recognition associated with the first content item and scene recognition associated with the first content item (see figures 3A-3C).

Claims 4 and 15 are rejected under U.S.C. 103 as being un-patentable over Ben-Rubi et al (U.S. Patent Application Publication No. 2017/0270562 A1) in view of Shohda (U.S. Patent Application Publication No. 2009/0150530 A1) as applied to claim 1 above, and further in view of Gray et al (U.S. Patent No. 9,166,881 B1).

As to claim 4, neither Ben-Rubi et al nor Shohda teaches that receiving from the host device an indication of an amount of bandwidth available at the host device, and transmitting the first content item to the host device is based at least in part on the indication of the amount of bandwidth available at the host device.
Gray et al teach that receiving from the host device an indication of an amount of bandwidth available at the host device, and transmitting the first content item to the host device is based at least in part on the indication of the amount of bandwidth available at the host device (figures 5-6, column 11 line 57 to column 12 line 52, column 13 lines 7-38).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Gray et al as stated above with the method of Ben-Rubi et al because it would have provided reliable communication between host device and data storage device by saving amount of network bandwidth and maximizing data storage device utilization.

As to claims 15, it is also rejected for the same reasons set forth to rejecting claim 4 above, since claim 15 is are merely an apparatus for the method of operations defined in the claim 4, also claim 15 does not teach or define any new limitations than above rejected claim 4.

Claims 10-11 are rejected under U.S.C. 103 as being un-patentable over Ben-Rubi et al (U.S. Patent Application Publication No. 2017/0270562 A1) in view of Shohda (U.S. Patent Application Publication No. 2009/0150530 A1) as applied to claim 9 above, and further in view of Bernstein et al (U.S. Patent Application Publication No. 2021/0141992 A1).

As to claims 10-11, neither Ben-Rubi et al nor Shohda teaches that the data storage device comprises a network-attached storage (NAS) device or a universal serial bus (USB) device or an internet of things (IoT) device.
Bernstein et al disclose that data storage device comprises a network-attached storage (NAS) device (see par. 0052) or a universal serial bus (USB) device (par. 0046) or an internet of things (IoT) device (par. 0069).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Bernstein et al as stated above with the data storage system of Ben-Rubi et al because it would have maximized data storage device utilization.

Response to Arguments
Applicant’s amendments and arguments with respect to the claims 1-4, 6-11, 13-15, 17, and 19-24 filed on June 17, 2022 have been fully considered but they are deemed to be moot in a new ground(s) of rejection. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 1-4, 6-11, 13-15, 17, and 19-23).

Additional References
 The examiner as of general interest cites the following references.
a. 	Berner et al, U.S. Patent Application Publication No. 2017/0094341 A1.
b. 	Yim et al, U.S. Patent Application Publication No. 2014/0074924 A1.
c. 	Dooley et al, U.S. Patent Application Publication No. 2012/0158891 A1.
d. 	Plastina et al, U.S. Patent Application Publication No. 2005/0234983 A1.





Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            July 15, 2022